DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive. Applicant argues that placing the adapter of Pepe within a housing of Kowalczk does not arrive at independent claim 3. Applicant argues that the combination would not arrive at a connection port passageway that “is a portion of the shell” (Paragraph 2; Applicant arguments page 16). Examiner respectfully disagrees.
The multi-port connection port itself does not need to be a part of the shell but merely a passageway. Any opening in the shell, such as portions 106 in Kowalczk would constitute a “connection port passageway”. The claims make no specific relation between the passageway or the resilient members for biasing the securing features.
Further remarks related to the bulkhead or other modifications do not resolve this interpretation. Applicant further argues that Kowalczk teaches adapter ports that are different than Pepe. Examiner is relying on Kowalczk to teach a simple, outer housing shell. Placing modules within a housing would be a very basic teaching that does not depend upon the internals of Kowalczk. Similarly, adding waterproof seals is a common and known technique in the storage art. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5, 9-13, 27-36, 38-39, 42-44, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of Kowalczek (cited in prior office action), and further in view of US 2018/0079569 to Simpson.
Pepe discloses in the abstract and figures 1-5, a multi-port comprising: 
at least one connection port (222) disposed on the multiport with the at least one connection port comprising an optical connector opening extending from an outer surface of the multiport into a cavity of the multiport and defining a connection port passageway (figure 1 depicts an optical connector 211 to be inserted into pathway port 222); 
at least one modular adapter sub-assembly (the entire adapter 220); 
at least one securing feature (125) being associated with the connection port passageway; and 
at least one securing feature resilient member for biasing a portion of the at least one securing feature (150, 154; paragraph 55).
As to claims 4 and 9-11, the securing feature translates (when the feature is depressed, it releases the connector).
As to claim 5, the feature is biased with a spring (paragraph 55). 
As to claim 12, when the connector is inserted, the securing feature engages depressions in the connector housing thereby “locking” it within the adapter port.
As to claim 13, the locking feature has a ramp (215a; figure 5A).
Claims 27-29 relate to optical fiber being routed within (connecter is inserted and end fiber portion 312 communicates within. Also see paragraph 2).
Claims 30-31 relate to language reciting a retainer. Pepe discloses a retainer in figures 15 and 17.
As to claim 33, once inserted, the portion (340) would seal the slot.
As to claims 34-35, rear portions are disclosed (paragraph 66).
As to claim 36, SC-style connectors are disclosed (paragraph 44).
As to claim 39, a circuit board (230) is mounted.
As to claim 42, the passageway is keyed (at least by square shape).
As to claim 43, a male key (lug 213) is disclosed. 
As to claim 51, LED indicators are disclosed (paragraph 93).
However, Pepe fails to explicitly disclose a shell and the disclosed modular adapter within said shell. Pepe does disclose in figure 25, that multiple disclosed adapters coupled together to form communications equipment (160). It is generally accepted to be commonplace in the art to not only make components modular, but to house multiple components within a single housing (“shell”). 
Claims 25-26 and 32 relates to a “floating” aspect of the connection port versus the adapter assembly. This is not disclosed by Pepe, but sizing the assembly within an outer shell would be common in the art.
Claim 38 relates to internal component having a splitter. 
Claim 44 relates to fiber routing within the shell.
Kowalczek discloses such a shell (figures 1-3) to house adapter arrays, splitters (148) or routing (46) within. 
It would have been obvious to one having ordinary skill in the art to recognize that Pepe discloses a single modular adapter which may be housed in a shell with components such as splitters or fiber routing such as disclosed by Kowalczek to have proper protection and to facilitate the functions disclosed in Pepe figure 25. 
Pepe in view of Kowalczek fails to disclose a sealed seam for weatherproofing. It is noted that such seals are common in the housing art and well known in the optical art.
Simpson discloses a general enclosure with a grooved gasket to seal the internal components and protect the internals from water intrusion.
It would have been obvious to one having ordinary skill in the art to add a gasket seal to the enclosure of Pepe in view of Kowalczek to seal the interior and protect components from damage.
Claims 7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of Kowalczek and further in view of Simpson (hereinafter PKS) as applied to claims above, and further in view of US 2016/0015885 to Pananen et al.
PKS discloses the invention as claimed except for the shape of the connector and housing portions being “round” (bore). Pepe does disclose in paragraph 44 that any type of connector can be used with the same retention principles. Changing the shape of a housing is within the level of ordinary skill in the art.
Pananen discloses such a round shape with a bore and retention feature for a connector. 
It would have been obvious to one having ordinary skill in the art to change the shape of a housing to a round one as taught by Pananen to include a bore and associated retention components to mate a pre-determined connector shape for the adapter in PKS.
Claims 37 and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over PKS as applied to claims above, and further in view of US 2017/0254962 to Mueller-Schlomka et al.
PKS discloses the invention as claimed except for sealed, weatherproof components. It is noted that weatherproofing components is well known in the art.
Mueller-Schlomka discloses such a statement on weatherproofing as common (paragraph 6). 
It would have been obvious to one having ordinary skill in the art to recognize that weatherproofing and sealing components in the field is generally accepted as common as shown by Mueller-Schlomka in PKS.
Claims 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over PKS as applied to claims above.
PKS discloses the invention as claimed except for specific sizes. It is generally recognized that changing the shape or size of a component is within the level of ordinary skill in the art.
	It would have been obvious to one having ordinary skill in the art to size the device as claimed, since it has been held to be within general skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claims 18 and related dependent claims are allowed. As noted in the response to arguments in the prior office action, the prior art made of record fails to disclose a bore shaped securing feature that is actuated and translates as claimed.
Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2015/0270626.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric K Wong whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2874



/Eric Wong/Primary Examiner, Art Unit 2874